Allow me to begin by congratulating 
the President of the General Assembly on his election. 
I offer him Malaysia’s full cooperation and support as 
he seeks to further the cause of peace and prosperity.

Three years ago, I stood before the General Assembly 
and called for a global movement of moderates (see 
A/65/PV.19). It was a call to reject extremism in all its 
forms, because the real divide is not between East and 
West or between the developed and developing worlds 
or between Muslims, Christians and Jews. It is between 
moderates and extremists of all religions. 

Much has changed since 2010, when a current of 
protest and reform surged through the Middle East and 
North Africa. Out of the heat of the Arab Spring, new 
questions arose about the pace of democratic change, 
the role of Islam in politics, and the need for more 
inclusive development. 

But the search for answers to those questions 
has been put on hold. As authoritarian regimes have 
fallen, and Governments have been swept away by 
political change, extremists have tried to fill that space. 
Motivated by ideology, politics and religion, they have 
sought refuge from the hard work of development in 
the unholy practice of violence. Conflicts have spilled 
across borders, inflaming old tensions and igniting new 
ones. All over the world, extremism is claiming lives 
and crushing opportunity. This affects all of us, but it 
is one people of one faith who suffer the most. I believe 
the greatest threat to Muslims today comes not from the 
outside world, but from within.

The conflict between Sunni and Shia threatens 
the lives and livelihoods of millions of Muslims. Our 
religion, which was founded on peace and premised 
on tolerance, is now being twisted by extremists who 
are deploying false arguments to foster division and 
justify violence. Across the Islamic world, extremists 
are wrapping their perverse agenda in religious cloth, 
tearing families, countries and the Ummah apart. With 
each new atrocity, tensions are wound tighter and peace 
seems further away.

The corrosive influence of extremism cannot be 
countered easily, but we are not too powerless to act. 
I believe that moderation in religion and the political 
process can stem the loss of life and liberty in the Muslim 
world. Behind the tragic violence, there is a battle 
being waged for the future of Islam. By reaffirming our 
commitment to moderation and solving the political 
problems that drive instability, we can seize back the 
centre ground. We can marginalize the extremists and 
advance an agenda for peace, harmony and justice.

Around the world, Muslims have watched in despair 
as conflict tears into some of our oldest communities. 
Rarely in our history has the Ummah faced violence 
on this scale. Right now, the world’s attention is rightly 
focused on Syria. United Nations investigators have 
concluded that the focus of the war has shifted along 
ethnic and religious lines and become overtly sectarian. 
A conflict that began with anti-Government protests 
threatens to descend into a war of ethnic cleansing.

With fighters from Hizbullah engaging on Syrian 
soil, the conflict now threatens Lebanon, too. Last 
month, after car bombs killed dozens in Beirut, 42 
people died in explosions outside Sunni mosques. 
Communities are dividing along religious lines, with 
hard-line preachers urging violence between Sunni and 
Shia. 

Meanwhile, the security situation in Iraq continues 
to unravel, as Sunni extremist groups and Shia militia 
struggle for control. Over the past four months, nearly 
3,000 people have been killed. In the past week alone, 
three funerals have been bombed in Baghdad. Women 
and children have been blown apart while mourning. 
Again, the violence is carried out between Sunni 



and Shia. In one Iraqi town, four children from one 
Shia family were slain with knives. In another, local 
people — neighbours for generations — have built blast 
walls to keep themselves apart. Forced displacements 
are growing.

In Pakistan, bombings have wrecked the city of 
Quetta, killing hundreds. Revenge attacks spread to 
Lahore and bombs have been detonated in Karachi. 
In August, militants ambushed buses, dividing the 
passengers according to belief. Those who answered 
incorrectly were executed.

Each of these conflicts has a distinct cause, but they 
follow a darkly familiar path: emboldened by political 
failures, radical preachers and militant groups turn civil 
conflicts into wider religious wars. Yet the preaching of 
such violence is completely counter to the Islamic faith. 
The Holy Koran not only condemns suicide, unjust war 
and retribution by force; it also makes clear the Prophet’s 
desire for Muslims to live in peace with one another and 
their neighbours. It says “And if they incline to peace, 
then incline to it and rely upon Allah” (The Holy Koran, 
VIII:61) and that “whoever kills a soul, unless for a soul 
or for corruption in the land — it is as if he had slain 
mankind entirely” (ibid., V:32). It also holds that “there 
shall be no compulsion in religion” (ibid., II:256).

It should come as no surprise that there is no 
scriptural basis for the atrocities being committed in 
the name of Islam. Under the six higher objectives of 
Islamic law, the first and foremost is the protection and 
preservation of life. Yet even during Ramadan, our holy 
month, when contemplation, devotion and compassion 
reign uppermost in Muslim minds, the extremists would 
not stop. More than 4,400 people died this Ramadan in 
Syria, 371 in Iraq and 120 in Pakistan. This is a burden 
we can no longer afford to bear. It is time to end the 
killing; it is time to concentrate instead on building a 
common agenda for peace and prosperity.

There are two things we can do. First of all, I 
believe that peace-loving Muslims — the overwhelming 
majority of Muslims — should unite against the 
extremists who use our religion as an excuse to commit 
violence. And one of the most powerful tools we have 
to do so is al-wasatiyyah — the practice of moderation. 
The Holy Koran says that “we have made you into a 
community that is justly balanced” (ibid., II:143). This 
concept of balance and moderation, of social justice 
within our faith, is a central tenet of Islam. It asks of us 
that we hold to the principles displayed by the Prophet 
Muhammad in the Medina Charter.

Our task therefore is to reclaim our faith by 
articulating clearly the true nature of Islam as a religion 
of peace, moderation and tolerance. We should speak 
that message clearly so that all may hear it and stand firm 
against the minority who use Islam to further violent 
and unjust ends. We should not mistake moderation for 
weakness. To face those baying for violence and call 
instead for calm is a sign not of frailty, but of strength. 
Muslim leaders should speak up and condemn such 
violence, lest their silence be mistaken for acceptance.

Moderation can be practiced at the national level, 
as it is in Malaysia, by choosing mutual respect and 
inclusivity and strengthening the bonds between 
different communities and faiths. All countries 
should reinforce their commitment to the principles 
of moderation, not just in religion, but for sustainable 
development and stable economic growth.

Moderation can also direct regional policy. It sits 
at the heart of Malaysia’s efforts to bring peace to the 
southern Philippines and to Thailand’s restive South. 
The Association of Southeast Asian Nations, which 
endorsed the Global Movement of Moderates, has made 
a commitment to the peaceful settlement and non-use 
of force in territorial disputes. 

At the international level, moderation can guide 
our approach to the great global challenges of our 
age: violent extremism, sustainable development and 
equitable growth.

Secondly, we should give our all to resolve the 
political problems that raise tensions in the Muslim 
world, starting with Syria. We cannot underline strongly 
enough the need for a Syrian-led inclusive political 
process. Malaysia is against any unilateral action to 
resolve the conflict. All sides must come together to 
work out a political settlement. We welcome the recent 
United States-Russia framework agreement, condemn 
without reservation the use of chemical weapons, and 
call on the international community to intensify its 
efforts to explore all possible diplomatic options for 
peace under the auspices of the United Nations.

We must also find the vision and political will to 
commit to a just solution for Palestine. We fervently 
hope that progress towards a viable Palestinian State, 
based on pre-1967 borders and with East Jerusalem 
as its capital, will be made, and that the United States 



and other members of the Quartet will continue to play 
their role as honest brokers in the process. Only with 
peace can there be development and dignity for the 
Palestinian people.

Finally, we should continue to focus on building 
stronger and more prosperous societies predicated on 
the rule of law and the practice of democracy. The Arab 
Spring showed that the Muslim world is crying out for 
change. Governments must answer that call. We must 
provide good governance to fight corruption, create 
jobs to tackle poverty, and deliver sustainable growth 
that builds a world of opportunity for our citizens. We 
must create economies in which people can fulfil their 
own aspirations, not those of extremists.

By acting to solve our most difficult political 
problems, we can bring an end to the immediate 
suffering in Syria, in Palestine and in the wider world. 
By committing to the cause of moderation, Muslims 
can secure something even greater. We can reclaim our 
religion, choosing harmony and acceptance over division 
and conflict, and we can broadcast a vision of Islam as 
it is understood by Muslims around the world — as a 
religion of peace, tolerance and moderation.

Last month, when militants attacked those buses in 
Pakistan, a 19 year-old Sunni student named Ghulam 
Mustafa stood up for such a vision. Confronting the 
Sunni gunmen, he said killing Shiites was wrong. 
Ghulam was shot dead, but his life was not lost in vain. 
With guns to their heads, the Sunnis on the bus refused to 
identify the Shia passengers whom the gunmen wanted 
to kill. In their defiance, we see the true measure of 
courage and the true test of faith. Under unimaginable 
pressure, facing the greatest possible threat, they chose 
to stand with their brothers and sisters. They chose 
unity over division. Faced with unimaginable pressure, 
and the greatest possible threat, we must summon the 
will to do the same.
